Citation Nr: 1210627	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  10-34 350	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss and, if so, whether the claim should be allowed. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell

INTRODUCTION

The Veteran had active service from December 1976 to January 1983.   

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

Historically, the Veteran filed a Notice of Disagreement (NOD) to a March 2006 RO denial of an increased rating for degenerative joint disease (DJD) of the right ankle and denials of service connection for a right leg condition, claimed as secondary to service-connected right ankle DJD; sleep apnea; hypertension; and denied an application to reopen a claim for service connection for DJD of the lumbosacral spine.  However, following an October 2006 Statement of the Case (SOC) addressing these matters, the Veteran never perfected his appeal by filing a Substantive Appeal (VA Form 9 or equivalent).  Accordingly, those matters are not now before the Board.  

In July 2010 the Veteran testified before the undersigned Acting Veterans Law Judge sitting at Waco, Texas.  A transcript of that hearing is on file.  

In September 2011, the Veteran submitted additional evidence consisting of a statement from his ex-wife and a statement from his current wife, without a waiver of the right to have the evidence initially considered by agency of original jurisdiction.  Since the evidence was received more than 90 days after the transfer of the record to the Board, the evidence is referred to the RO.  38 C.F.R. § 20.1304.  Moreover, in light of the grant of the application to reopen the claim for service connection for bilateral hearing loss, there is no prejudice to the Veteran in adjudicating this aspect of his claim without first referring the evidence to the RO for initial RO consideration. 

The issue of whether, upon de novo review, service connection should be granted for bilateral hearing loss and the issue of service connection for tinnitus are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not appeal an April 2004 rating decision, of which he was notified, that denied service connection for bilateral hearing loss on the basis that he did not have a hearing loss in either ear by VA standards.  That decision is final.  

2.  The evidence received since the final April 2004 rating decision reasonably suggests that the Veteran has a hearing loss by VA standards and, so, is new and material.  


CONCLUSIONS OF LAW

1.  The RO rating decision in April 2004 denying service connection for bilateral hearing loss became final.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. § 3.104(a), 3.385 (2011).  

2.  The new and material evidence, when considered with the old evidence, is sufficient to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a), 3.385 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

In a new and material evidence claim, the VCAA notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO initially informed the Veteran of the VCAA by letter dated in August 2009 which informed him of the elements of a claim for service connection, i.e., disability during service, current disability, and a nexus between the two.  He was informed that because he had not appealed the original denial of service connection for bilateral hearing loss in 2004 he had to submit new and material evidence and he was informed that the basis of this denial was because the evidence had not shown that he had a hearing loss by VA standards.  He was informed that VA would obtain service records, VA records, and records from other Federal agencies, and that he could submit private medical records or authorize VA to obtaining private medical records on his behalf.  He was also informed of the law and regulations governing the award of effective dates and disability ratings.  

As for content of the VCAA notice, the documents substantially comply with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence), of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the five elements of a service connection claim), aff'd Hartman v. Nicholson, 483 F.3d 1311, 2007 WL 1016989 (C.A. Fed. 2007); and of Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the application to reopen the claim for service connection for bilateral hearing loss. 

The RO has obtained the service treatment records (STRs) during the Veteran's active duty and during his service in the reserves.  He has submitted copies of his service personnel records.  Also, his VA treatment records are on file.  Likewise, his records of postservice private evaluations and treatment for hearing loss have been obtained from the Scott and White Hospital and from Martin Audiology.  He testified in support of his claims at a July 2011 Travel Board hearing before the Undersigned  that all of his postservice private clinical records had been obtained.  (See page 8 of the transcript of that hearing.)  Additionally, he was provided with a VA audiology examination in October 2010 to evaluate his hearing loss.  

In light of the evidence of record and for the reasons explained below, it is found that new and material evidence has been submitted to reopen the claim for service connection for bilateral hearing loss.  However, further evidentiary development is needed prior to de novo adjudication of that claim and prior to adjudication of the claim for service connection for tinnitus on the merits.  

Otherwise, as there is no indication that the Veteran was unaware of what was needed for claim substantiation or any indication of the existence of additional evidence for claim substantiation, the Board concludes that to this extent there has been full VCAA compliance.  

Old Evidence

The Veteran's STRs are negative for signs, symptoms, complaint, history, treatment or diagnoses of hearing loss or tinnitus.  He was afforded audiometric testing during active service at his November 1976 examination for service entrance, in October 1978, May 1979, August 1981, and in October 1982 prior to service discharge in January 1983.  At the time of each test his threshold levels in decibels at the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were all 20 decibels or less except for a 30 decibel loss in the right ear at 500 Hertz on testing in August 1981.  Testing of his discrimination ability was not recorded at the time of any of these audiometric tests.  

During the Veteran's service in the reserves he underwent audiometric testing in June 1987, February 1992, and March 1997.  On each occasion his threshold levels in each ear were 35 decibels or less at the relevant frequencies and on no occasion did he have at least three threshold levels of 26 decibels or more in either ear at the relevant frequencies.  Testing of his discrimination ability was not recorded at the time of any of these audiometric tests.  

The RO originally denied the claim of service connection for bilateral hearing loss in April 2004.  It was found that the Veteran did not have a hearing loss in either ear by VA standards.  After the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision.  By operation of law, the rating decision denying the original claim of service connection became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  


Reopening

An unappealed rating decision is final based on the evidence then of record. 38 U.S.C.A. § 7105(c).  New and material evidence is required to reopen a previously denied claim.  38 U.S.C.A. § 5108.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine, articulated in Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by the ruling in Hodge v. West, 155 F.3d 1356 (Fed.Cir. (1998).  The ultimate weight to be accorded evidence is a question of fact that must be determined based on all of the evidence on file but only after a claim is reopened.  Justus, 3 Vet. App. at 513. 

The application to reopen the claim of service connection for bilateral hearing loss was received at the RO in August 2009.  

As to applications to reopen a previously denied claim received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  However, the question of whether there is a reasonable possibility of substantiating the claim (in the final sentence of § 3.156(a)) does not create a third element and separate determination in the reopening analysis but is a component of whether there is new and material evidence.  Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen and that "the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim").  

The doctrine of the favorable resolution of doubt is not applicable in the reopening analysis but applies only after new and material evidence has been submitted to reopen a claim and adjudication of the claim on the merits.  Annoni v. Brown, 5 Vet. App. 463, 467 (1994).  

New Evidence

In the Veteran's August 2009 claim for service connection for tinnitus and application to reopen his claim for service connection for bilateral hearing loss, he reported having been exposed to acoustic trauma during his active service from tank and cannon live firing during combat exercises and from helicopters, without any hearing protection.  

The Veteran has submitted copies of his service personnel records, some of which he has highlighted.  These highlighted portions show that he was exposed to loud noise during active service. 

The Veteran was afforded an audiology evaluation in July 2009 at Martin Audiology.  His discrimination ability was 92 percent in the right ear and 80 percent in the left ear.  His threshold levels, in decibels, were as follows: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
25
25
35
35
35
Left Ear
20
25
30
25
30

The Veteran was afforded an audiology evaluation in September 2009 at the Scott and White Hospital.  At that time he reported having tinnitus and having had muffled hearing for the past 3 to 4 months.  He reported a history of noise exposure during his military service.  It was reported that he had an asymmetrical hearing loss.  His threshold levels, in decibels, were as follows: 



Hertz
500
1,000
2,000
3,000
4,000
Right Ear
20
25
25
20
35
Left Ear
20
20
25
25
40

His discrimination ability was 90 percent in the right ear and 100 percent in the left ear.  In an adjunct statement from an audiologist it was reported that the testing showed a bilateral, asymmetrical, sensorineural high-frequency hearing loss in the left ear and the right ear, which was a little worse in the left ear.  

In an October 2009 report from a physician of the Scott and White Hospital the Veteran's history of inservice exposure to acoustic trauma was reported and it was noted that he felt that when he got out of military service he might have had a measurable hearing loss at service discharge.  He had no significant history of noise exposure after military service.  He had some ringing in his ears on occasion.  After a physical examination and review of audiometric test results in September 2009 the relevant diagnosis was a bilateral high frequency sensorineural hearing loss.  It was indicated to the Veteran that his hearing loss was as likely as not to have been caused by inservice exposure to acoustic trauma from tank firing and helicopters. 

On VA audiology evaluation in December 2009 the Veteran's claim file was reviewed and it was reported that there was no significant hearing threshold shift during the Veteran's active service.  Records of Martin audiology and of the Scott and White Hospital were reviewed.  The Veteran now related that he had a hearing loss that had been present for the last six months.  He did not have actual combat experience but had been exposed to loud noises from aircraft, artillery, tanks, engines, and gunfire.  He denied recreational and occupational noise exposure since 1983.  He reported that he had frequent bilateral tinnitus which had begun six months ago.  

Audiometric testing was conducted and the Veteran's threshold levels, in decibels, were as follows: 



Hertz
500
1,000
2,000
3,000
4,000
Right Ear
20
20
20
20
25
Left Ear
15
20
20
15
35

His discrimination ability in the right ear at 95 decibels was 88 percent; at 85 decibels it was 84 percent; and at 90 decibels it was 80 percent.  His discrimination ability in the left ear at 90 decibels was 90percent; at 80 decibels it was 84 percent; and at 85 decibels it was 76percent.  Speech audiometry testing revealed threshold levels of 45 decibels in the right ear and 40 decibels in the left ear.  It was reported that any rating should be done on pure tone testing alone because reliability of the speech audiometry testing was poor due to half-word responses and much poorer than would be expected, since English was the Veteran's second language.  

The diagnosis was that the Veteran's hearing was normal for adjudication purposes, bilaterally, but that he had normal hearing in the right ear from 500 to 4000 Hertz and in the left ear with the exception of 4000 Hertz at which level the Veteran had a mild sensorineural hearing loss.  

The examiner stated that the STRs documented normal hearing at enlistment into and separation from service with no significant hearing threshold shift during active service.  The Veteran reported the onset of hearing loss and tinnitus in the last six months and, thus, it was less likely as not that his current hearing loss began during military service.  Also, he had reported the presence of intermittent, bilateral, tinnitus, for the last six months.  Due to normal hearing during service, the absence of documented complaints of tinnitus during service, and the onset of tinnitus occurring after military service, the tinnitus was not caused by acoustic trauma experienced during active service.  He had no medical problems which, if treated, might cause a change in his hearing threshold levels.  

VAOPT records show that on audiometric testing in May 2010 revealed the Veteran's threshold levels, in decibels, were as follows: 


Hertz
500
1,000
2,000
3,000
4,000
Right Ear
15
20
20
25
25
Left Ear
20
20
25
20
35

His discrimination ability at 60 decibels was 92 percent in the right ear and 88 percent in the left ear. It was reported that he was eligible for VA hearing aid benefits but was not a candidate at this time.  

VAOPT records in July 2010 reflect that the Veteran claimed he had a hearing loss due to inservice noise exposure and he reported that his bilateral tinnitus had worsened over the past year.  It was reported that "foreign body" consisting of hair had been removed from both ear canals.  

On VA audiology examination in October 2010 the Veteran's claim file was reviewed as were his medical records.  His STRs during his active service and service in the reserves were summarized, as were his postservice private clinical records.  The current evaluation was requested in light of the finding of discrimination ability of 88 percent in the left ear on VA evaluation in May 2010. It was observed that the May 2010 evaluation was for "general audiological/rehabilitation purposes" and did not include a "50 word CNC recorded discrimination" examination nor did it require a "mod [incomplete] performance-intensity function."  It was noted that the December 2009 evaluation stated that the word discrimination scores should not be used due to the questionable validity of the responses given by the Veteran.  It was noted that the Veteran requested that attention be given to his recently submitted service personnel records showing exposure to noise from gunnery and live fire exercises without ear protection during service. The Veteran reported that the onset of his intermittent, bilateral tinnitus was in 2009.  

Audiometric testing revealed the Veteran's threshold levels, in decibels, were as follows: 



Hertz
500
1,000
2,000
3,000
4,000
Right Ear
20
20
20
20
25
Left Ear
20
20
25
20
35

The Veteran's discrimination ability was 94 percent in each ear.  

The examiner stated that the pure tone testing revealed normal hearing in the right ear from 250 through 8000 Hertz and in the left ear normal hearing from 250 through 3000 Hertz with a mild loss at 4000 Hertz and a moderately-severe sensorineural hearing loss in the left ear at 6000 and 8000 Hertz.  Word recognition scores were excellent in both ears.  

It was stated that the Veteran's hearing acuity was normal for adjudication purposes, bilaterally.  His tinnitus was as likely as not associated with his hearing loss.  However, the current sensorineural hearing loss in the left ear was not caused by or a result of military noise exposure because the STRs documented normal hearing at enlistment and separation, with no significant threshold shift during service and the Veteran's having reported the onset of hearing loss in 2009, years after his military service.  It was further stated that the Veteran's tinnitus was not caused by acoustic trauma during service because he had normal hearing during service and tinnitus was reported to have begun in 2009, 20 years after his military service. 

A statement from the Veteran's ex-wife received in September 2011 reflects that they were married prior to his active service.  She had noticed that during his active service he had hearing problems because when she spoke, he did not answer her.  She had advised him to go to a doctor to have his hearing checked but he refused because he did not think that it was severe enough.  During service he had often been transported by helicopters, after which he would complain that his ears were ringing badly.  During the years that they were together, he never felt that he would have a hearing loss. 

In a September 2011 statement from the Veteran's wife, it was reported that he was still in military service during their marriage.  She noticed that he had to be looking directly at her when she spoke, or he would not respond.  During social events, such as when dining, he had to have people repeat things.  When watching television he had to turn the volume up to hear it.  This had been going on for several years and was becoming worse.  

Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  A showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  A showing of continuity of symptoms is not required when disease identity is established but is required when inservice chronicity is not adequately supported or when an inservice diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain conditions, such as a sensorineural hearing loss, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection requires that there be (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

If some of these elements cannot be established, a veteran can instead establish continuity of symptomatology. 38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In other words, 38 C.F.R. § 3.303(b) provides two alternative methods of establishing service connection: (1) chronicity or (2) continuity of symptomatology.  

Reopening Analysis

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when (1) the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or (2) when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or (3) when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In other words, 38 C.F.R. § 3.385, sets forth three potential means of establishing that a hearing loss exists.  The plain language of 38 C.F.R. § 3.385 reveals that a claimant can establish hearing loss through the use of speech recognition scores or through puretone threshold test results.  See Palczewski v. Nicholson, 21 Vet. App. 174, 179-80 (2007) (holding that the Secretary's regulatory definition of "hearing disability," as promulgated in § 3.385, was a permissible interpretation of statute authorizing disability payments to veterans for service-connected disabilities). 

Here, all of the audiometric testing results on file show that none of the Veteran's thresholds levels at any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, except for the private testing of September decibels threshold in the left ear at 4000 Hertz.  Also, these tests do not show that he had auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz which are 26 decibels or greater, except for the private testing in July 2009 in the right ear.  Subsequent VA testing in December 2009, May 2010, and October 2010 revealed threshold levels in each ear that do not meet the VA criteria for hearing loss under the first two prongs of 38 C.F.R. § 3.385.  Thus, under the first two methods of establishing a hearing loss by VA standards, under 38 C.F.R. § 3.385, the Veteran is not consistently shown to have a hearing loss in either ear by based on puretone thresholds (as opposed to speech recognition scores.   

Significantly, the recent October 2010 VA audiology evaluation found that for the purpose of establishing a hearing loss the Veteran had discrimination ability of 94 percent in each ear.  Thus, while VA testing does not establishing a hearing loss, the Veteran's hearing is, at best, borderline for the limited purpose of establishing the existence of a bilateral hearing loss under the third prong of 38 C.F.R. § 3.385 (i.e., discrimination ability of less than 94 percent).  

While the October 2010 examination report discounted the findings of discrimination ability of less than 94 percent at the time of VA audiology evaluation in December 2009, it did not address or discount the findings on VA audiology evaluation in May 2010 which also found that the Veteran's discrimination ability is less than 94 percent in each ear (92 percent in the right ear and 88 percent in the left).  In other words, the results of the May 2010 VA OPT audiometric testing suggests that, based on speech recognition scores of less than 94 percent, he has a hearing loss in each ear.  This meets the third method, under 38 C.F.R. § 3.385, of establishing that the Veteran has a hearing loss.  The report of the May 2010 VA OPT audiometric testing do not reflect whether the Maryland CNC test was used in determining the Veteran's speech discrimination ability.  Assuming that it was used, the results indicate that, based on speech recognition scores, he has a hearing loss in each ear. 

When this is considered together with the favorable medical opinion by a private physician, which is to the effect that the Veteran has a hearing loss of service origin, the Board can only conclude that this is new and material evidence which establishes a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.  

The Board is aware of the well reasoned opinion expressed at the time of the October 2010 VA audiology evaluation that the Veteran does not have a hearing loss in either ear by VA standards.  However, the Board emphasizes that in the determination of whether the claim should be reopened, and adjudicated on the merits, it may not weigh the conflicting favorable and negative evidence in this case.  Rather, the determination is limited, as stated, to whether new and material evidence has been submitted which establishes a reasonable possibility of substantiating the claim.  

Thus, the additional evidence is new and material because it relates to the unestablished fact necessary to substantiate the claim, i.e., the existence of a current bilateral hearing loss.  

Additionally, as to the Veteran's having been afforded a VA audiology examination in October 2010 to address whether he now had a bilateral hearing loss and, if so, whether it was related to his military service, in Falzone v. Brown, 8 Vet. App. 398, 404 (1995) (where the issue was aggravation of pes planus) the Court stated that, where there was an application to reopen a claim, because the Veteran had been afforded an examination to determine the nature of the claimed condition, the examination would not have been necessary unless the claim was to be adjudicated on the merits.  In Falzone, at 404, the Court held that in rendering such assistance (i.e., obtaining an examination before reopening) there had been a "de facto reopening" of the claim.  

As the evidence is new and material, the claim for service connection for bilateral hearing loss is reopened. 


ORDER

As new and material evidence has been presented, the claim of service connection for bilateral hearing loss is reopened, and to this extent only the appeal is granted. 


REMAND

At the time of the VA audiology examination in October 2010 an opinion was rendered that the Veteran's current tinnitus was not related to his military service.  However, at that time the statements of the Veteran's ex-wife and current wife, addressing his hearing loss and tinnitus, were not on file.  Thus, the negative nexus opinions rendered as to the claims for service connection for bilateral hearing loss and tinnitus, did not consider these statements.  Both statements appear to suggest that the Veteran had a hearing loss which began during his military service and one of the statements indicates that he had tinnitus during his active military service.  

Thus, a more up-to-date VA examination is needed which considers both the Veteran's recent testimony and these newly received statements.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine whether he currently has a hearing loss by VA standards in either ear and, if so, the nature, etiology, and time of onset of any such hearing loss; as well as the nature, etiology, and time of onset of any tinnitus.  Particular attention should be given to whether it is likely as not that any current hearing loss or tinnitus is due to inservice acoustic trauma. 

The claims folders must be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the claims files and offer comments and an opinion as to whether any hearing loss and any tinnitus that the Veteran now has, if any, is at least as likely as not related to any inservice history of noise exposure.  

In reaching any determination as to the presence of hearing loss in either ear, a discussion of all three means of establishing the existence of hearing loss under 38 C.F.R. § 3.385 would be helpful, as would a discussion of past testing, including the results of the May 2010 speech recognition testing.  All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If a requested opinion can be rendered without resort to speculation please so state and provide reasoning why. 

2.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims files or, in the alternative, the claims files, must be made available to the examiner for review.  

3.  Thereafter, review the claims files.  If any development is incomplete, including if the examination report does not contain sufficient information or response to the question posed, take corrective action before readjudicating the claims.  38 C.F.R. § 4.2. 

4.  After the above action is completed, adjudicate the claims.  If the decisions remain adverse to the Veteran, furnished the Veteran and his representative a Supplemental Statement of the Case (SSOC) and return the case to the Board.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


